 Case: 1:19-cv-00071-SNLJ Doc. #: 51 Filed: 02/18/21 Page: 1 of 3 PageID #: 565




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )              Case No. 1:19-CV-71 SNLJ
                                     )
CITY OF VAN BUREN, MISSOURI, et al., )
                                     )
      Defendants.                    )

                      PLAINTIFFS’ MEMORANDUM REGARDING
                  THIRD MOTION FOR EXTENSION OF TIME TO FILE
            RESPONSES TO DEFENDANTS CITY OF VAN BUREN, MISSOURI AND
               ALONZO BRADWELL’S MOTION FOR SUMMARY JUDGMENT
                                     AND
                          DEFENDANT CHARLES ROPER’S
                        MOTION FOR SUMMARY JUDGMENT
                    AND MODIFICATION OF RELIEF REQUESTED

       COMES NOW Plaintiffs Robin Mesey and Jennifer Mesey (collectively the “Plaintiffs”),

by and through their attorney, and submits the following memorandum modifying Plaintiffs’

requests:

       Today, the Western District of Missouri Court of Appeals in Tausha Fields vs. State of

Missouri, Appeal No. WD83230 granted the undersigned’s request for extension of time to file his

client’s reply brief by Tuesday, March 2, 2021.

       In Plaintiffs’ Third Motion, Plaintiffs sought an extension to March 9, 2021. Today,

counsel has noticed some improvement in the physical health of counsel’s arms and improvement

in his ability to type. Lastly, the St. Louis City Streets Department accommodated my requests and

removed snow from certain corner curb-cuts making a wheelchair-accessible path from the

undersigned’s home to the undersigned’s office. The undersigned will be able to return to work at

his office tomorrow, February 19, 2021. In light of the foregoing and the matters set forth in
    Case: 1:19-cv-00071-SNLJ Doc. #: 51 Filed: 02/18/21 Page: 2 of 3 PageID #: 566




Plaintiffs’ Third Motion for Extension to File Responses to Defendants City of Van Buren,

Missouri and Chief Alonzo Bradwell’s Motion for Summary Judgment and Third Motion for

Extension to File Response to Defendant Charles Roper’s Motion for Summary Judgment

         Plaintiffs’ respectfully asks this Honorable Court to grant this one final extension to

Monday, March 1, 2021 for Plaintiffs to file their Responses to Defendants City of Van Buren,

Missouri and Chief Alonzo Bradwell’s Motion for Summary Judgment and Defendant Charles

Roper’s Motion for Summary Judgment.

.

                                             Respectfully submitted,

                                             SCHOTTEL & ASSOCIATES, P.C.

                                             BY: s/James W. Schottel, Jr.
                                                    James W. Schottel, Jr. #51285MO
                                                    906 Olive St., PH
                                                    St. Louis, MO 63101
                                                    (314) 421-0350
                                                    (314) 421-4060 facsimile
                                                    jwsj@schotteljustice.com

                                                    Attorney for Plaintiffs
                                                    Robin Mesey
                                                    Jennifer Mesey




                                                2
 Case: 1:19-cv-00071-SNLJ Doc. #: 51 Filed: 02/18/21 Page: 3 of 3 PageID #: 567




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Damon S. Phillips
                                              damon@kpwlawfirm.com

                                              Ty Z. Harden
                                              ty@kpwlawfirm.com

                                              Attorneys for Defendants
                                              City of Van Buren, Missouri
                                              Chief Alonzo Bradwell


                                              Portia C. Kayser
                                              pkayser@fpsslaw.com

                                              Attorney for Defendant
                                              Charles Roper


                                              s/James W. Schottel, Jr.




                                                 3
